This bill in this case was filed by the Quidnick Company against Z. Chafee, trustee, *Page 385 
Kimball, Robinson, and Jackson, trustees, the A.  W. Sprague Manufacturing Company, A.  W. Sprague, Fanny and Mary Sprague, and George Hutchins, for the creditors of the A.  W. Sprague Manufacturing Company. It states the assignment or trust mortgage executed by the Spragues, the contract made between the Quidnick Company and the A.  W. Sprague Manufacturing Company, alleges that under that contract and otherwise the latter is indebted to the former, and claims, among other prayers, a priority by lien on the trust estate for the payment of their said claim, and that the trustee be enjoined from selling the mortgaged property except under the direction of the court.
The answer contains certain admissions, averments, and denials, but nothing material to the present question.
Chafee now files a petition, alleging that by a decree made in this suit November 5, 1881, he was directed to proceed and sell the trust property; that the Baltic Mill, owned by the Quidnick Company, cannot well be sold on account of attachments; that it is now lying idle and he cannot run it; and praying that he may be authorized to lease it for positively one year, and conditionally, if not sold, for two years, if he cannot sell under his trust.
This petition is made by one of the respondents, Chafee. The justification for its being made in this suit can only be that the complainants had prayed that the property be not sold except under the direction of the court. A temporary injunction had been granted, but had expired, and the decree of November 5 amounted to a permission to proceed and sell. No direction was needed after the injunction had expired. His duty was prescribed by the terms of his trust. The answer contains nothing in the shape of a cross-bill. But waiving all questions of whether the petition comes properly within the terms of the prayer of the bill, there are other considerations which seem to me decisive of the case.
The property is mostly real estate, and situated, not in this State, but in Connecticut.
So far as personal estate is concerned, we may direct an assignee or receiver, appointed by this court, to bring within this State all personal property lying without this State that he can control. But even this is subject to this condition, that the courts of the foreign State will protect the claims of its own citizens *Page 386 
against the owner of the property, and will not suffer the property to be withdrawn from its jurisdiction, if necessary for that purpose; and it is entirely a matter of comity and discretion with the foreign court whether they will aid a receiver or assignee from another State to obtain possession of such property if disputed.
But in regard to real estate situated in another State, the case is still stronger. We may direct him to do an act in regard to property abroad, and to a certain extent the order might protect him as far as concerns our citizens, parties to the suit in which the order is made. But, as a court, we can give him no power whatever over land in Connecticut. Whatever power he has over the estate he derives from the terms of his trust deed and not from us; and we cannot even make any decision upon its validity or its construction which would bind the courts of Connecticut. Whether the deed gives him a power to lease must be decided by the courts of Connecticut. We might protect the assignee as against citizens of this State, but we have no power to protect the purchasers or lessees. They take their title subject to the laws and decisions of the courts of Connecticut.
And I cannot see any good reason for not making an absolute sale of the Connecticut property, which does not with greater force apply to the Rhode Island property. It is alleged that the Connecticut mill is subject to attachments and a lien. The Rhode Island property was subject to the lien of the Quidnick Company and to the judgment and execution of De Wolf, receiver of the Savings Bank. So far as the Quidnick lien is concerned, we can protect the purchasers against that by decreeing a lien on the fund. But so far as the Savings Bank judgment is concerned, that we cannot now protect purchasers against. That suit must be decided before any one is sure of a title. And as to the stock, we know from what appeared upon the hearing, the three cases having by consent of parties been heard together before us, that the facts upon which the trustee's right to sell a portion of it depends are denied, and the parties have never been heard upon them.
November 19, 1881, the respondents in this case and in the next *Page 387 
following one, filed their petition, stating "that said complainant Quidnick Company has now pending before this honorable court its two suits at law, numbered 1,851 and 1,853, and has also pending in the Supreme Judicial Court in and for the county of Kennebec, in the State of Maine, its suit at law; that said suits at law are against the same defendants, or some of them, as those in the above entitled causes, and for the same causes of action as are the grounds of the above entitled causes, as by the declarations in said suits at law 1,851 and 1,853, on file in this court, will fully appear, and as by the copy of the declaration in said suit in Maine will also fully appear, to all which declarations your petitioners crave leave to refer as parts of this petition.
"That said Quidnick Company has, at this present term of this court, gone to hearing in the above entitled causes in equity, and has by so doing elected to pursue its equitable remedies against these defendants rather than its remedies at law.
"Wherefore your petitioners pray that said Quidnick Company may, by decree of this honorable court, be declared to have elected to pursue its equitable remedies as aforesaid, and may, by said decree, be ordered forthwith to discharge the attachments made in said suits at law, or in any of them, and may, by said decree, be perpetually enjoined from further prosecuting its said suits at law in this court and in said Supreme Judicial Court of the State of Maine."